Citation Nr: 0723826	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether the rating decisions of December 1945 and November 
1947, denying service connection for osteomyelitis secondary 
to an injury of the right ankle, contained clear and 
unmistakable error. 

2. Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disability with osteomyelitis. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1945 to December 1945 and from April 1947 to August 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2005, the veteran testified at a hearing before a 
Decision Review Officer.  A transcript of the hearing has 
been associated with the claims file.  

In February 2007, the Board remanded the case to afford the 
veteran the opportunity for a hearing before a Veterans Law 
Judge, which was subsequently held before the undersigned in 
May 2007.  A transcript of the hearing is in the record. 

In June 2007 the case was advanced on the Board's docket.  
38 C.F.R. § 20.900(c) 


FINDINGS OF FACT

1. The rating decisions of December 1945 and November 1947 by 
the RO, denying service connection for osteomyelitis 
secondary to an injury of the right ankle, were not appealed, 
and became final; the rating decisions did not contain error 
of fact or law in denying service connection for 
osteomyelitis secondary to an injury of the right ankle. 

2. In December 2002, the RO denied the application to reopen 
the claim of service connection for a right ankle disability 
with osteomyelitis; after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision.  

3. The additional evidence presented since the rating 
decision by the RO of December 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right ankle disability with 
osteomyelitis. 


CONCLUSIONS OF LAW

1. There was no clear and unmistakable error in the rating 
decisions by the RO of December 1945 and November 1947, 
denying service connection for osteomyelitis secondary to an 
injury of the right ankle.  38 C.F.R. § 3.105 (2006).  

2. The unappealed rating decision by the RO of December 2002, 
denying the application to reopen the claim of service 
connection for a right ankle disability with osteomyelitis, 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2006).  

3. The additional evidence presented since the rating 
decision by the RO of December 2002 is not new and material, 
and the claim of service connection for a right ankle 
disability with osteomyelitis is not reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

VCAA - Clear and Unmistakable Error 

With respect to the determination of whether clear and 
unmistakable error was present in the prior rating decisions 
of December 1945 and November 1947, the provisions of the 
VCAA pertaining to the duties to notify and to assist are not 
applicable to a motion for revision on the basis of clear and 
unmistakable error.    Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (holding that a litigant alleging clear 
and unmistakable error is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision).  

VCAA - New and Material Evidence Claim 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated July 2004 and in March 2006.  The veteran was 
notified of the type of evidence necessary to establish the 
underlying claim of service connection, namely, 



evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claim and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (evidence to establish the underlying 
claim, except for new and material evidence).

To the extent VCAA notice did not describe what information 
or evidence was necessary to substantiate the new and 
material evidence claim, that is, the element of service 
connection that was found insufficient in the previous denial 
of the claim, the notice was deficient as to the first 
statutory element, identifying evidence to substantiate a 
claim.  The procedural defect was cured without prejudice to 
the veteran because a reasonable person could be expected to 
understand from the rating decision of October 2004 that was 
appealed (the RO stated that the evidence was not new and 
material to reopen the claim because it did not show a right 
ankle injury during service and in the statement of the case 
of May 2005 ( the RO stated that the evidence was not new and 
material because there was no evidence of right ankle injury 
during service or evidence that a previous injury was 
aggravated during service) what was needed to reopen the 
claim and the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence and to address the claim at a hearing before the 
Board, which he did.  And the claim was readjudicated after 
the notice as evidenced by supplemental statement of the 
case, dated in February 2006.  

As the content-error as to the first element of VCAA notice 
did not affect the essential fairness of the adjudication of 
the claim, the presumption of prejudicial error as to the 
content-error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim to reopen is 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, VA records, and private medical records.  As 
for affording the veteran a VA medical examination or 
obtaining a medical opinion on the claim to reopen, until a 
claim is reopened, VA is not required to provide a medical 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c).  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 70, 81 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

Under 38 C.F.R. §§ 3.104, 3.105(a), a prior rating decision 
becomes final in the absence of clear and unmistakable error. 

For there to be clear and unmistakable error, either the 
correct facts, as they were known at the time, were not 
before the RO, which requires more than a simple allegation 
or disagreement as to how the facts were weighed or 
evaluated, or the law or regulations extant at that time were 
incorrectly applied.  

Further, the error must be undebatable so that reasonable 
minds could only conclude that the original decision was 
fatally flawed and of the sort which if it had not been made 
would manifestly change the outcome.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); and Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

Factual Background 

The evidence on file at the time of the rating decision of 
December 1945 consisted of the service medical records for 
the veteran's first period of service in November and 
December of 1945.  

On entrance examination in November 1945, an old fracture of 
the right ankle with lateral displacement of the right foot 
was noted, but it was not considered disqualifying.  Three 
weeks later the veteran was hospitalized for chronic 
osteomyelitis of the right tibia.  History included 
osteomyelitis of the right tibia in 1941 and five 
saucerizations from 1941 to 1944 and pain on exertion with no 
drainage in the last year.  An X-ray revealed irregular 
thickening and broadening of the shaft of the distal third of 
the right tibia.  There was no definite evidence of active 
bone destruction.  

There was a valgus deformity of the right ankle due to the 
slope of the tibio-astragular joint.  There was considerable 
oseoporosis of the bones above the ankle.  The diagnosis was 
chronic osteomyelitis of the right tibia, now healed.  

On evaluation by a Medical Board in December 1945, the 
Medical Board that the veteran was unfit for duty because of 
an exacerbation of pain on exertion for the condition that 
existed prior to induction and was not permanently aggravated 
by military service.  The veteran was subsequently discharged 
from the service because of osteomyelitis of the right tibia.  

In the rating decision of December 1945, the RO found that 
there was clear and unmistakable evidence that osteomyelitis 
of the right tibia existed prior to service and was not 
aggravated by service, rebutting the presumption of soundness 
and denied service connection of osteomyelitis of the right 
tibia.  After the veteran was informed of his right to appeal 
the decision of the RO, he did not file an appeal and the 
rating decision became final.  Veterans Regulation No. 2(a), 
pt. II, par. III; Department of Veterans Affairs Regulation 
1008 and 1009; effective January 25, 1936, to December 31, 
1957. 

The evidence on file at the time of the rating decision of 
November 1947 consisted of the service medical records for 
the veteran's second period of military service in 1947.  

On entrance examination in April 1947, no right ankle defect 
or abnormality was noted.  In July 1947, it was found that 
the veteran was physically below the standard for induction 
because of old, recurrent osteomyelitis of the right tibia.  
On evaluation by a Medical Board in August 1947, the Medical 
Board found the veteran unfit for service because of an ill-
defined condition of the musculoskeletal system manifested by 
pain and aching in the right tibia after standing 10 to 15 
minutes or walking four or five blocks with a history of 
osteomyelitis secondary to an injury to the right ankle in 
1941 with prolonged hospital treatment with numerous 
incisions, drainings, and sequestrectomies during a 
subsequent two year period, but no recurrence since then.  

The Medical Board found that the condition existed prior to 
service and was not aggravated by service.  The veteran was 
subsequently discharged from the service because of the pre-
existing disability. 

In the rating decision of November 1947, the RO found that 
there was clear and unmistakable evidence that osteomyelitis 
secondary to an old injury of the right ankle existed prior 
to service and was not aggravated by service, rebutting the 
presumption of soundness and denied service connection of 
osteomyelitis secondary to an old injury of the right ankle.  
After the veteran was informed of his right to appeal the 
decision of the RO, he did not file an appeal and the rating 
decision became final.  Veterans Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008 and 
1009; effective January 25, 1936, to December 31, 1957.  

Analysis 

The veteran does not allege that the law and regulations in 
effect in 1945 and 1947 were incorrectly applied.  The 
veteran does asserts that osteomyelitis was healed when he 
entered his first period of service, that he passed the 
entrance physical, and that he was discharged from the first 
period of service because of his age.  For the second period 
of service, the veteran asserts that he again passed the 
entrance physical and only after he was accidentally hit in 
the ankle by a soldier twirling a rifle was he discharged 
from service. 

In determining clear and unmistakable error, the Board 
considers the evidence of record at the time and the law that 
existed at the time of the prior adjudications in question.  

The law in effect in 1945 and 1947 provided that a person 
employed in active military service was presumed to be in 
sound condition when examined and accepted for service, 
except as to defects, infirmities, or disorders noted on 
examination, or where clear and unmistakable evidence 
demonstrated that the injury or disease existed prior to 
service and was not aggravated by service.  Veterans 
Regulation No. 1a, Part I, Par. I(b) (1943 and 1946). 

As for the first period of service, although an old fracture 
of the right ankle with lateral displacement of the right 
foot was noted on entrance examination, it was not considered 
disqualifying.  Three weeks later when the veteran was 
evaluated for ankle pain on exertion, history included 
osteomyelitis of the right tibia in 1941 and five 
saucerizations from 1941 to 1944, and an X-ray revealed 
irregular thickening and broadening of the shaft of the 
distal third of the right tibia, but no evidence of active 
bone destruction, and the diagnosis was chronic osteomyelitis 
of the right tibia, now healed.  And the Medical Board found 
the veteran was unfit for duty because of an exacerbation of 
pain on exertion for the condition that existed prior to 
induction and was not permanently aggravated by military 
service.  The veteran was subsequently discharged from the 
service because of osteomyelitis of the right tibia. 

In the rating decision of December 1945, citing the service 
medical records, the findings of the Medical Board, and 
medical principles, the RO found that there was clear and 
unmistakable evidence that osteomyelitis of the right tibia 
existed prior to service and was not aggravated by service, 
rebutting the presumption of soundness and denied service 
connection of osteomyelitis of the right tibia.  

As the RO applied the correct law, the presumption of 
soundness, and applied the correct legal standard to rebut 
the presumption soundness, that is, clear and unmistakable 
evidence that osteomyelitis of the right tibia existed prior 
to service and was not aggravated by service, and as the 
correct facts were before the RO, which included the fact 
that there was no evidence of active bone destruction or 
active osteomyelitis, the Board finds that there was not 
clear and unmistakable error in the rating decision of 
December 1945, denying service connection for osteomyelitis 
of the right tibia.  

The veteran asserts that osteomyelitis was healed when he 
entered his first period of service and that he passed the 
entrance physical, facts which were known at the time and 
considered by the RO in applying and rebutting the 
presumption of soundness.  As for the veteran's statement 
that he was discharged from the first period of service 
because of his age, the certificate of disability for 
discharge and the report of separation show that the veteran 
was separated from service by reason of disability and not 
because of his age. 

As for the second period of service, a right ankle defect or 
infirmity was not noted on entrance examination and the 
veteran qualified for service.  In July 1947, it was found 
that the veteran was physically below the standard for 
induction because of old, recurrent osteomyelitis of the 
right tibia.  The Medical Board found the veteran unfit for 
service because of an ill-defined condition of the 
musculoskeletal system manifested by pain and aching in the 
right tibia after standing or walking with a history of 
osteomyelitis secondary to an injury to the right ankle in 
1941 with prolonged hospital treatment with numerous 
incisions, drainings, and sequestrectomies during a 
subsequent two year period, but no recurrence since then.  
The Medical Board also found that the condition existed prior 
to service and was not aggravated by service.  The veteran 
was subsequently discharged from the service because of the 
pre-existing disability. 

In the rating decision of November 1947, citing the service 
medical records and medical principles, the RO found that 
there was clear and unmistakable evidence that osteomyelitis 
secondary to an old injury of the right ankle existed prior 
to service and was not aggravated by service, rebutting the 
presumption of soundness and denied service connection of 
osteomyelitis secondary to an old injury of the right ankle.   

As the RO applied the correct law, the presumption of 
soundness, and applied the correct legal standard to rebut 
the presumption soundness, that is, clear and unmistakable 
evidence that osteomyelitis of the right tibia existed prior 
to service and was not aggravated by service, and as the 
correct facts were before the RO, which included the fact 
that the veteran qualified for service and that there was no 
active osteomyelitis, the Board finds that there was not 
clear and unmistakable error in the rating decision of 
December 1945, denying service connection for osteomyelitis 
of the right tibia.  



For the second period of service, the veteran asserts that he 
again passed the entrance physical and only after he was 
accidentally hit in the ankle by a soldier twirling a rifle 
was he discharged from service.  The fact that the veteran 
passed the physical to qualify for service was known at the 
time and considered by the RO in applying and rebutting the 
presumption of soundness.  As for the veteran's testimony 
that he was discharged from service only after he was 
accidentally hit in the ankle by a soldier twirling a rifle, 
essentially arguing that he suffered a superimposed injury, 
no such history, complaint, or finding was documented in the 
service medical records, including the Medical Board report. 

As the allegation of a superimposed injury was not of record 
at the time of the rating decision of November 1947, it does 
not serve as basis for finding clear and unmistakable factual 
error in that rating decision. 

For the above reasons, the Board does not find clear and 
unmistakable error, either of law or of fact, in the rating 
decisions of December 1945 and November 1947, denying service 
connection for osteomyelitis secondary to an injury of the 
right ankle. 

New and Material Evidence Claim 

After the RO denied the claim of service connection for 
osteomyelitis secondary to an injury of the right ankle in 
the rating decisions in December 1945 and November 1947 on 
grounds that there was clear and unmistakable evidence that 
osteomyelitis of the right tibia existed prior to service and 
was not aggravated by service, rebutting the presumption of 
soundness, the RO provided the veteran with notice of the 
right to appeal the decisions, but he did not appeal and the 
rating decisions became final.  




In subsequent rating decisions in March and April 1987 and in 
December 2002, the RO denied the veteran's application to 
reopen the claim.  After the veteran was notified of the 
adverse determinations and of his appellate rights, he did 
not appeal the rating decisions, and by operation of law, the 
rating decisions, denying the application to reopen the claim 
of service connection, became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Evidence Previously Considered

The evidence previously considered by the RO consisted of the 
service medical records; and documentation of arthritis and 
deformity of the lower tibia, representing old trauma, by X-
ray (1986).  In a statement, dated in 1987, C.E.T. Jr., MD, 
reported that he had performed surgery on the veteran's tibia 
when the veteran was in his late teens, that the veteran did 
not require any subsequent surgical treatment, that on 
occasion the area had become red and swollen, which was 
treated with an elastic or ace bandage, and the veteran had 
taken medication for arthritis in the ankle.  On VA 
examination in 1994, it was noted that the veteran had 
fractured his right tibia playing football and developed 
osteomyelitis, which healed, and he entered military service 
at age 17, and he had had no trouble since. 

In his application to reopen the claim in October 2002, the 
veteran stated that during service he was lying in a bunk 
when a guy was twirling his rifle and dropped the rifle on 
his right ankle. 

Additional Evidence 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The additional evidence consists of VA records, dated from 
2002 to 2005, and the veteran's statements and testimony.  

In September 2005, VA records show that the veteran 
complained of problems walking on his right leg and of pain 
when he wore high top shoes, and he stated that he was hit 
with a rifle during service.  

To the extent that the veteran reiterated the statement that 
he was hit with a rifle during service, the statement is not 
new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, the 
veteran's previous statement in his application to reopen the 
claim of October 2002 that during service he was lying in a 
bunk when a guy was twirling a rifle and dropped the rifle on 
his right ankle, which was previously considered and rejected 
by the RO.  And cumulative evidence by definition does not 
meet the standard of new and material evidence under 38 
C.F.R. § 3.156.  

To the extent that the statement is history recorded a VA 
medical professional, the transcription of lay history is not 
transformed into competent medical evidence in determining 
whether the evidence is new and material merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)). 

In April 2005, the veteran testified that during his second 
period of service another soldier dropped a rifle on his 
right ankle where he had had osteomyelitis, but which had 
healed.  He stated that the physician, who had treated him 
before service, spoke with the military physician, informing 
the military physician that the veteran's preservice 
osteomyelitis had resolved, but the military physician was 
adamant that the veteran was to be discharged from service.  
The veteran stated that he had not received treatment for his 
right ankle after service. 

In a statement in August 2005, the veteran stated that during 
service, while waiting to be shipped overseas, another 
soldier dropped a rifle, hitting him on his right ankle, 
breaking the skin.  The veteran related the witness of the 
incident and the veteran's physician were deceased.  

In a statement, received in February 2006, the veteran stated 
that osteomyelitis had healed before he entered the service 
in 1945 and in 1947 as evidenced by the fact that he passed 
the physical examinations and qualified for service, all 
prior to when another soldier dropped a rifle on his ankle.  

In May 2007, the veteran testified that osteomyelitis had 
healed six years before he entered active service for the 
second time.  

The veteran's statements and testimony are cumulative of 
evidence previously considered and rejected (the veteran's 
statement of October 2002 about the rifle dropping on his 
ankle), as new and material in the rating decision of 
December 2002, and cumulative evidence does not meet the 
standard of new and material evidence under 38 C.F.R. § 
3.156. 

As for the veteran's testimony, where as here, the 
determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claim.  The veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his testimony to the extent that 
he believes that he has additional permanent disability over 
that which pre-existed service does not constitute new and 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).



In summary, the additional evidence of record since the 
rating decision in December 2002 is either cumulative 
evidence or evidence that does not, by itself or in 
connection with other evidence of record, relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right ankle disability with 
osteomyelitis, that is, a permanent increase in disability 
over that which pre-existed service by evidence of a 
superimposed injury and does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
additional evidence is not new and material and the claim is 
not reopened. 

Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  


ORDER

In the absence of clear and unmistakable error, the rating 
decisions of December 1945 and November 1947, denying service 
connection for osteomyelitis secondary to an injury of the 
right ankle, may not be reversed or amended, and the appeal 
is denied. 

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
right ankle disability with osteomyelitis is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


